Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.

Specification
Applicant’s traversal filed 2/4/2022 is persuasive and the objection is withdrawn.

Drawings
Applicant’s traversal filed 2/4/2022 is persuasive and the objection is withdrawn.

Response to Arguments
Applicant’s arguments filed 2/4/2022 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US 6,268,783, “Kamiya”) in view of Wang (US 2020/0274373, “Wang”) and Murata (CN104508902A, “Murata”).

Regarding claim 1, Kamiya discloses A circuit board component, comprising a circuit board and a wire disposed on the circuit board (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-33; a signal transmission line is disposed on a printed circuit board), 
wherein the wire comprises a first portion and a second portion (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-33; the signal transmission line comprises connection patterns 1-1 and 1-2), 
a line width of the first portion is greater than or equal to a line width threshold (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-33; a line width of the connection pattern 1-1 is greater than a line with threshold), 
and a line width of the second portion is less than the line width threshold (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-33; a line width of the connection pattern 1-2 is less than the line width threshold, so that the connection pattern 1-2 serves as a terminating resistor of the circuit board),
wherein the wire is a wire electrically connected between a (Fig. 1C, col. 2, lines 34-36; the signal transmission line is electrically connected between the drive device 2 and the receiving device 3).
Kamiya does not define the drive device 2 is a charging interface and the receiving device 3 is a charging conversion component, and does not disclose the circuit board component further comprises an auxiliary wire disposed between the circuit board and the second portion, and the auxiliary wire is electrically connected to the wire.
Wang discloses a wire electrically connected between a charging interface and a charging conversion component (Fig. 1, [0025]; The conversion circuit 12 can be coupled with a power wire of the charging interface). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kamiya’s components with Wang’s components in order to provide a charging apparatus to charge an electronic device, as suggested by Wang at [0006].
Murata discloses the circuit board component further comprises an auxiliary wire disposed between the circuit board and the second portion, and the auxiliary wire is electrically connected to the wire (Figs. 1-4, 10, 14, page 7, middle, page 9, middle; auxiliary part 50 is a conductor and is electrically connected to the wire 20; the auxiliary part 50 is disposed between the dielectric layer 18c of Fig. 4 and the wire 20; also – the auxiliary part 50 is disposed between the protective layer15 of Fig. 14 and the wire 20;).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kamiya’s circuit board, as modified by Wang, with Murata’s wire connection in order to provide a high frequency signal transmission line and electronic equipment and the high frequency signal transmission line that can reduce insertion loss, as suggested by Murata at page 3, middle.

Regarding claim 3, Kamiya in view of Wang and Murata discloses the claimed invention as applied to claim 1, above.
Kamiya discloses the circuit board component further comprises a first hollow area and a second hollow area, and the first hollow area and the second hollow area are respectively on two opposite sides of the second portion (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-33; the circuit board component comprises rectangular shaped hollowed areas on respective opposite sides of the connection pattern 1-2).

Regarding claim 6, Kamiya in view of Wang and Murata discloses the claimed invention as applied to claim 1, above.
Kamiya discloses The circuit board component according to claim 1, wherein the first portion comprises a first end and a second end, and the second portion is located between the first end and the second end (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-33; the connection pattern 1-1 has a first and second end in the Y direction, and the connection pattern 1-2 is between the first and second end in the Y direction).

Regarding claim 11, Kamiya in view of Wang and Murata discloses the claimed invention as applied to claim 1, above.
Kamiya discloses A terminal, comprising the circuit board component according to claim 1 (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-40; the drive device 2 and receive device 3 are terminals).

Regarding claim 13, Kamiya in view of Wang and Murata discloses the claimed invention as applied to claim 3, above.
Kamiya discloses the first portion comprises a first end and a second end, and the second portion is located between the first end and the second end (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-33; the connection pattern 1-1 has a first and second end in the Y direction, and the connection pattern 1-2 is between the first and second end in the Y direction).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Wang and Murata as applied to respective claims 3 and 5 above, in view of Hsu (US 8143526, “Hsu”).

Regarding claim 5, Kamiya in view of Wang and Murata discloses the claimed invention as applied to claim 3, above.
Kamiya discloses the first hollow area and the second hollow area are each a rectangular area (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-33; the circuit board component comprises rectangular shaped hollowed areas on respective opposite sides of the connection pattern 1-2).
Kamiya does not disclose a length of the first hollow area along an extension direction of the wire is equal to a length of the auxiliary wire, and a line width of the auxiliary wire is equal to a sum of a width of the first hollow area and a width of the second hollow area.
Hsu discloses a length of the first hollow area along an extension direction of the wire is equal to a length of the auxiliary wire, and a line width of the auxiliary wire is equal to a sum of a width of the first hollow area and a width of the second hollow area (Fig. 2, col. 2, line 48-col. 3, line 5; the dimensions of section pairs Z1-Z5 are adjusted by adjusting the width of each of the section 411-415 and 421-425 correspondingly, therefore the claimed line width would have been obvious to a person having ordinary skill in the art without undue experimentation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kamiya’s circuit board, as modified by Wang and Murata, with Hsu’s line width in order to enable the printed circuit board to achieve the desired characteristic impedance of each of the section pairs Z1-Z5 of the differential pair 40, therefore, the printed circuit board can transmit high speed signals with little noise, as suggested by Hsu at col. 3, lines 3-5.

Regarding claim 15, Kamiya in view of Wang, Murata and Hsu discloses the claimed invention as applied to claim 5, above.
Kamiya discloses the first portion comprises a first end and a second end, and the second portion is located between the first end and the second end (Figs. 1A-1C, col. 1, lines 26-52, col. 2, lines 23-33; the connection pattern 1-1 has a first and second end in the Y direction, and the connection pattern 1-2 is between the first and second end in the Y direction).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Wang and Murata as applied to claim 6 above, in view Yoneda et al. (US 2019/0341902, “Yoneda”).

Regarding claim 7, Kamiya in view of Wang and Murata discloses the claimed invention as applied to claim 6, above.
Kamiya does not disclose the circuit board component further comprises a first capacitor and a second capacitor that are stuck on the first end, an upper pin of the first capacitor is grounded, a lower pin of the first capacitor is electrically connected to the first end, an upper pin of the second capacitor is electrically connected to the first end, and a lower pin of the second capacitor is grounded.
Murata discloses the circuit board component further comprises a first capacitor and a second capacitor that are stuck on the first end (Figs. 7-8, page 7, bottom-page 8, top; circuit substrate 202a comprises first and second capacitors).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kamiya’s circuit board, as modified by Wang and Murata, with Murata’s capacitors and wire connection in order to provide a high frequency signal transmission line and electronic equipment and the high frequency signal transmission line that can reduce insertion loss, as suggested by Murata at page 3, middle.
Yoneda discloses an upper pin of the first capacitor is grounded, a lower pin of the first capacitor is electrically connected to the first end, an upper pin of the second capacitor is electrically connected to the first end, and a lower pin of the second capacitor is grounded (Fig. 3, [0150]; a first end of capacitor 3 is grounded, and a second end is electrically connected to a ground conductor 13 via the through hole 12).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kamiya’s circuit board, as modified by Wang and Murata, with Yoneda’s grounded capacitors and ground conductor and through hole in order for the equivalent series inductance ESL to be canceled without degrading the degree of balance between a line, as suggested by Yoneda at [0022].

Regarding claim 8, Kamiya in view of Wang, Murata and Yoneda discloses the claimed invention as applied to claim 7, above.
Kamiya does not disclose a first through-hole located on the upper pin of the first capacitor and a second through-hole located on the lower pin of the second capacitor, wherein the upper pin of the first capacitor is grounded by using the first through-hole, and the lower pin of the second capacitor is grounded by using the second through-hole.
Yoneda discloses a first through-hole located on the upper pin of the first capacitor and a second through-hole located on the lower pin of the second capacitor, wherein the upper pin of the first capacitor is grounded by using the first through-hole, and the lower pin of the second capacitor is grounded by using the second through-hole (Fig. 3, [0150]; a first end of capacitor 3 is grounded, and a second end is electrically connected to a ground conductor 13 via the through hole 12).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kamiya’s circuit board, as modified by Wang, Murata and Yoneda, with Yoneda’s grounded capacitors and ground conductor and through hole in order for the equivalent series inductance ESL to be canceled without degrading the degree of balance between a line, as suggested by Yoneda at [0022].

Regarding claim 9, Kamiya in view of Wang and Murata discloses the claimed invention as applied to claim 6, above.
Kamiya does not disclose the circuit board component further comprises a third capacitor and a fourth capacitor that are stuck on the second end, an upper pin of the third capacitor is grounded, a lower pin of the third capacitor is electrically connected to the second end, an upper pin of the fourth capacitor is electrically connected to the second end, and a lower pin of the fourth capacitor is grounded.
Murata discloses the circuit board component further comprises a third capacitor and a fourth capacitor that are stuck on the second end (Figs. 7-8, page 7, bottom-page 8, top; circuit substrate 202b comprises first and second capacitors).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kamiya’s circuit board, as modified by Wang and Murata, with Murata’s capacitors and wire connection in order to provide a high frequency signal transmission line and electronic equipment and the high frequency signal transmission line that can reduce insertion loss, as suggested by Murata at page 3, middle.
Yoneda discloses an upper pin of the third capacitor is grounded, a lower pin of the third capacitor is electrically connected to the second end, an upper pin of the fourth capacitor is electrically connected to the second end, and a lower pin of the fourth capacitor is grounded (Fig. 3, [0150]; a first end of capacitor 3 is grounded, and a second end is electrically connected to a ground conductor 13 via the through hole 12).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kamiya’s circuit board, as modified by Wang and Murata, with Yoneda’s grounded capacitors and ground conductor and through hole in order for the equivalent series inductance ESL to be canceled without degrading the degree of balance between a line, as suggested by Yoneda at [0022].

Regarding claim 10, Kamiya in view of Wang, Murata and Yoneda discloses the claimed invention as applied to claim 9, above.
Kamiya does not disclose a third through-hole located on the upper pin of the third capacitor and a fourth through-hole located on the lower pin of the fourth capacitor, wherein the upper pin of the third capacitor is grounded by using the third through-hole, and the lower pin of the fourth capacitor is grounded by using the fourth through-hole.
Yoneda discloses a third through-hole located on the upper pin of the third capacitor and a fourth through-hole located on the lower pin of the fourth capacitor, wherein the upper pin of the third capacitor is grounded by using the third through-hole, and the lower pin of the fourth capacitor is grounded by using the fourth through-hole (Fig. 3, [0150]; a first end of capacitor 3 is grounded, and a second end is electrically connected to a ground conductor 13 via the through hole 12).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kamiya’s circuit board, as modified by Wang, Murata and Yoneda, with Yoneda’s grounded capacitors and ground conductor and through hole in order for the equivalent series inductance ESL to be canceled without degrading the degree of balance between a line, as suggested by Yoneda at [0022].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847